Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)  1 -7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. KR Publication 20110129283. 
With respect to claim 1, Kim discloses an optical electricity inspection apparatus probe array comprising:
An optical probe array including an m-number of optical probe groups arranged, each including an n-number of optical probes, where n and m are each an integer of two or greater (Figure 1, m=n, optical probe group = each column, n = 4, optical probe = 121)
An m-number of optical signal selectors each corresponding to the one of the optical probe groups to select and output one of optical signals output from the n-number of the optical probes of the corresponding optical probe groups (Figure 1, power switches 125, Page 3, paragraph 10)
A control circuit configured to control the optical signal selectors (Figure 1, probe selection section 122, Page 3, bottom paragraph)
Wherein each of the n-number of the optical probes is simultaneously and optically connected to each of the measurement targets (Figure 4, measurement targets= ST1, page 5, “the probe array 120 is configured to cover the total area(ST) of the wafer”)
The control circuit controls the optical signal selectors to repeat a selection of the optical signals until the optical signals output from all of the optical probes included in the respective optical probe groups are selected (Page 5, second to last paragraph)

With respect to claims 2-7, Kim discloses all of the limitations as applied to claim 1 above.  In addition, Kim discloses:
An m-number of electric probe groups each corresponding to one of the optical probe groups, and including electric probes each being paired with one of the optical probes in the corresponding optical probe groups (Figure 1, wherein m=n, Page 6, last 3 paragraphs)
An m-number of driver circuits each corresponding to one of the electric probe groups and configured to supply electric signals to the electric probes of the corresponding electric probe groups (Figure 1, power lines crossing P1-Pm)
Wherein the optical probes receive optical signals output from the measurement targets in response to the electric signals input to the measurement targets via the electric probes (Page 6, last 3 paragraphs, Page 9, 3rd full paragraph)
The control circuit matches an operation of the respective driver circuits and an operation of the respective optical signal selectors to cause the optical signal selectors to output the optical signals output from the measurement targets to which the driver circuits supply the electric signals (Page 9, paragraph 8)
A photolectric conversion module configured to convert the optical signals output from the m-number of optical signal selectors into electric signals and select and output one of the converted electric signals  (Page 9, paragraphs 11-12, page 7, paragraph 4-6)
An m-number of optical split couplers each corresponding to one of the optical signal selectors and configured to split each of the optical signals output from the corresponding optical signal selectors into a first optical signal and a second optical signal (Page 4, optical signal selectors = probe selection circuit 122, split couplers = switches 124, first and second optical signals go different rows S1-S4)
A selection switch configured to select and output one of the first and second optical signals (Page 4, optical signal selectors = probe selection circuit 122, split couplers = switches 124, first and second optical signals go different rows S1-S4)
A spectroscope configured to resolve the first optical signal output from the selection switch (Figure 5, optical wavelength analyzer = spectroscope)
A split switch configured to select one of the optical signals output form the m-number of optical signal selectors to split the selected optical signal into a first optical signal and a second optical signal (Page 4, optical signal selectors = probe selection circuit 122, split couplers = switches 124, first and second optical signals go different rows S1-S4)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877